[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1614

                 KEVIN LYNCH; KEVIN BABINEAU,

                   Plaintiffs, Appellants,

                              v.

                       SHEILA HUBBARD,

                     Defendant, Appellee.
                     ____________________

No. 99-1936

                       GARY R. DONAGHY,

                    Plaintiff, Appellant,

                              v.

                       SHEILA HUBBARD,

                     Defendant, Appellee.


        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]
      [Hon. George A. O’Toole, Jr., U.S. District Judge]



                            Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.
     Kevin Lynch and Kevin Babineau on brief pro se.
     G.R. Donaghy on brief pro se.
     Thomas F. Reilly, Attorney General, William J. Meade,
Assistant Attorney General, and Joseph T. Thai, Assistant
Attorney General, on briefs for appellee.
           Per Curiam.       Having reviewed these two cases in

tandem    due   to   the   overlap     in   issues,     we   affirm   both

judgments substantially for the reasons set forth in Judge

O'Toole's opinion in No. 99-1614.             See 47 F. Supp. 2d 125

(D. Mass. 1999).       We add only the following comments.

           In No. 99-1614, we need not decide whether the

methodology prescribed by Sandin v. Conner, 515 U.S. 472

(1995), is applicable in the parole context.                    As Judge

O'Toole    explained,      whether    one    scrutinizes      the   parole

statute     for      "mandatory      language"        and    "substantive

predicates," see, e.g., Board of Pardons v. Allen, 482 U.S.
369 (1987), or whether one asks whether an "atypical and

significant     hardship"    has     been   imposed    for   purposes   of

Sandin, plaintiffs' attempt to establish a liberty interest

fails.    The extent to which our decision in Hamm v. Latessa,

72 F.3d 947, 954 (1st Cir. 1995), resolved the issue of

Sandin's applicability need not here be determined.

           In No. 99-1936, one of plaintiff's complaints is

that the "full membership" of the Parole Board did not

properly participate in his hearing.              To the extent this

claim relies on equal protection, the dismissal thereof is

summarily affirmed, inasmuch as plaintiff has not alleged


                                     -3-
any differential treatment of a protected class to which he

belongs.    To the extent this claim rests on state law, the

dismissal    is    without   prejudice    to   the    pursuit    of   any

available relief in state court.

            In    both   cases,   we    find   no    need   to   address

defendant's contention that, under Heck v. Humphrey, 512
U.S. 477 (1994), and related cases, plaintiffs' challenges

to the Massachusetts parole procedures should have been

pursued in a habeas action rather than in a suit under 28

U.S.C. § 1983.     However the Heck issue might be resolved, it

does not pose any concern as to our jurisdiction under

Article III.      Parella v. Retirement Bd. of the Rhode Island

Employees' Retirement System, 173 F.3d 46, 54 (1st Cir. 2000)

            Affirmed.




                                  -4-